UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORED OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act File Number 811-03668 THE WRIGHT MANAGED INCOME TRUST 440 Wheelers Farms Road Milford, Connecticut 06461 Megan Hadley Koehler Atlantic Fund Services Three Canal Plaza, Suite 600 Portland, Maine 04101 207-347-2000 Date of fiscal year end: December 31 Wright Total Return Bond Fund and Wright Current Income Fund Date of reporting period: July 1, 2013 - June 30, 2014 ITEM 1. PROXY VOTING RECORD WRIGHT TOTAL RETURN BOND FUND The Fund held no securities during the period July 1, 2013 through June 30, 2014 that required proxy votes and,therefore, there are no voting records to report. WRIGHT CURRENT INCOME FUND The Fund held no securities during the period July 1, 2013 through June 30, 2014 that requiredproxyvotes and,therefore, there are no voting records to report. SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. THE WRIGHT MANAGED INCOME TRUST (on behalf of WRIGHT TOTAL RETURN BOND FUND and WRIGHT CURRENT INCOME FUND). By:/s/ Peter M. Donovan Peter M. Donovan, President Date:7/23/14
